Per Curiam.
In this case, there was a judgment by default against the appellant, who was the defendant, in the Common Pleas. But the record fails to show that, prior to the taking of the appeal, there was a motion in that pourt to set aside the default. Hence, the cause is not properly before us.
We have repeatedly decided that “where a judgment is taken by default, a motion to set aside the default must precede an appeal to this Pourt.” Blair v. Davis, 9 Ind. R. 236.—Harlem v. Edwards, and other cases, at the present term (1).
J. Gavin and O. B. Hord, for the appellant.
J. L. Ketcham, and I Coffin, for the appellee.
The appeal is dismissed -with costs.

 Ante, 430.